Exhibit 10(a)2

STEPAN COMPANY

2011 INCENTIVE COMPENSATION PLAN

INCENTIVE STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of the          day of
                    , 20    , is entered into by and between Stepan Company, a
Delaware corporation (the “Company”), and                              (the
“Participant”).

WITNESSETH THAT:

IT IS AGREED, by and between the parties hereto, as follows:

1. In accordance with the provisions of the Stepan Company 2011 Incentive
Compensation Plan (the “Plan”), the Company hereby grants to the Participant an
Incentive Stock Option to purchase a total of              shares of common
stock of the Company (“Common Stock”). The purchase price of each share of
Common Stock subject to this Agreement shall be $            . The right to
exercise the option shall be subject to the terms and conditions of the Plan and
this Agreement, shall not be exercisable until the Participant completes two
(2) continuous years of employment with the Company following the date first
written above, and shall expire at the earliest of ten (10) years after the date
first written above; the date established by the Compensation and Development
Committee of the Board of Directors (the “Committee”) at the time of the grant;
the date which is three months after the date the Participant’s employment with
the Company is terminated by reason of retirement under the provisions of any
qualified retirement plan that may be maintained by the Company or a subsidiary
or by reason of death; or the date which is twelve months after the date the
Participant’s employment is terminated by reason of his becoming Disabled; or
the date on which the Participant’s employment with the Company is terminated
for any other reason. If a Participant’s employment is terminated for gross
misconduct, as determined by the Company, all rights under the Plan, including
the right to exercise this option, will expire upon the date of such
termination.

2. This option may be exercised in whole or in part by filing a written or
electronic notice with the Secretary of the Company at its corporate
headquarters or with such other administrator prior to the date the option
expires. An exercise may be disallowed if, as determined by the Secretary of the
Company, it is not made in compliance with any applicable provisions of the
Company’s Insider Trading Policy as in effect from time to time. Such notice
shall specify the number of shares of Common Stock which the Participant elects
to purchase and shall be accompanied by payment of the purchase price for such
shares. Subject to the provisions of the following sentence, payment shall be
made in cash or by check payable to the Company. All or a portion of such
required amount may be paid by delivery of shares of Common Stock, valued in
accordance with the provisions of Section 3.2 of the Plan, having an aggregate
fair market value which is equal to the amount of cash which would otherwise be
required.



--------------------------------------------------------------------------------

3. In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the provisions of Section 1.5 of
the Plan shall apply.

4. Notwithstanding anything in this Agreement to the contrary, this Agreement
may be amended at any time and from time to time by the Company without the
consent or written agreement of the Participant to the extent necessary to
comply with any recapture or “clawback” policy of the Company adopted by the
Company’s Board of Directors to comply with Section 10D of the Securities
Exchange Act of 1934 and any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which the Company’s Common Stock may be
traded, as determined by the Company’s Board of Directors.

5. Except as otherwise provided by the Committee, this option is not assignable
or transferable by the Participant otherwise than by will or the laws of descent
and distribution and then only as provided herein, and may be exercised during
the lifetime of the Participant only by the Participant and only as provided
herein. If this option is exercised by the person or persons to whom the rights
of the Participant under this option shall pass by will or the laws of descent
and distribution, this option may be exercised only in respect of the number of
shares which the Participant could have acquired under the option by the
exercise thereof at the date of death.

6. This option and its settlement are subject to withholding of all applicable
taxes, which withholding obligation shall be satisfied by the payment of cash or
check payable to the Company, or surrender of shares of Common Stock which the
Participant already owns or the withholding of shares of Common Stock to which a
Participant is otherwise entitled under this Agreement, with such surrender of
shares or withholding of shares subject to the consent of the Committee.

7. To the extent applicable, it is intended that this Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Participant. This Agreement and the Plan shall be administered in a manner
consistent with this intent. Reference to Section 409A of the Code is to
Section 409A of the Code, as amended, and will also include any regulations or
any other formal guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.

8. This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. All terms used herein with initial capital letters
and not otherwise defined herein that are defined in the Plan shall have the
meanings assigned to them in the Plan. If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held

 

- 2 -



--------------------------------------------------------------------------------

invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

9. This Agreement does not constitute a contract of employment or continued
service, and participation in the Plan will not give any employee or Participant
the right to be retained in the employ of the Company, including its
subsidiaries, or any right or claim to any benefit under the Plan unless such
right or claim has specifically accrued under the terms of the Plan prior to the
issuance of Common Stock pursuant to the exercise thereof.

 

STEPAN COMPANY By:  

 

  F. Quinn Stepan, Jr.   President and Chief Executive Officer  

 

  Participant

 

- 3 -